DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement of Receipt
	Applicant’s Response, filed 12/24/2020, in reply to the Office Action mailed 6/26/2020, is acknowledged and has been entered.  Claims 49, 55, 56, 65 and 66 have been amended.  Claims 49-68 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s argument have been fully considered.  The obviousness-type double patenting rejection over US 9,610,370 has been withdrawn in view of claim amendment.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 49, 51, 55-59, 61 and 65-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,307,489. Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to methods of imaging and treating cancer cells, wherein the method comprises introducing to the cancer cells an imaging amount of a compound of the formula shown… and esters or amides thereof.  The claims of the ‘489 patent are directed methods of diagnosing, detecting or treating a brain tumor… comprising administering to the subject… an effective amount of a dye-drug conjugate… having the formula shown, which is overlapping in scope with the formula of the instant claims as an amide or ester thereof (see e.g. DZ-2, or DZ-3, etc.).
See MPEP 806.04(i).  If a generic claim is presented in a separate application after the issuance of a patent claiming one or more species within the scope of the generic claim, the Office may reject the generic claim on the grounds of nonstatutory double patenting when the patent and application have at least one common inventor and/or are either (1) commonly assigned/owned or (2) non-commonly assigned/owned but subject to a joint research agreement as set forth in 35 U.S.C. 102(c) or pre-AIA  35 U.S.C. 103(c)(2) and (3). See MPEP § 804. Applicant may overcome such a rejection by filing a terminal disclaimer. See In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993);In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).  In the instant case, the present application is generic (amides and esters 

Claims 49-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 15/487,320 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to methods of imaging and treating cancer cells, wherein the method comprises introducing to the cancer cells an imaging amount of a compound of the formula shown… and esters or amides thereof.  The claims of the ‘320 application are directed to a method to target cancer cells with a cancer-specific carrier dye, comprising: providing a composition comprising a cancer-specific carrier conjugated to a therapeutic drug or to a radioactive agent, administering the composition to a subject in need thereof… and imaging, wherein the cancer-specific carrier is a haptamethine NIR organic carbocyanine dye of Formula 1.  Dependent claims include wherein each R2 located in 5 and 5’ position of the ring that R2 is attached to is H; wherein positions 4, 6, 7, 4, 4’, 6, 6’, 7, and 7’ of the ring that R2 is attached to each is H; wherein the two R1 substituents are the same or not the same, and each R1 is selected from the group consisting of (CH2)5CO2- and (CH2)4SO3-, among others.  Accordingly, the claims are overlapping in scope and are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	The following reference is made of record as being relevant to the instant invention: CN 10151852B.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LHS/


/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618